Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 1 of 30 PAGEID #: 1970




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 ROBERT L. BOBB,

                Plaintiff,

                                               Civil Action 2:19-cv-5612
    v.                                         Judge Michael H. Watson
                                               Chief Magistrate Judge Elizabeth P. Deavers


 COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


                             REPORT AND RECOMMENDATION

         Plaintiff, Robert L. Bobb, brings this action under 42 U.S.C. § 405(g) for review of a

 final decision of the Commissioner of Social Security (“Commissioner”) denying his application

 for social security disability insurance benefits. This matter is before the United States

 Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors (ECF No.

 10), the Commissioner’s Memorandum in Opposition (ECF No. 18), Plaintiff’s Reply (ECF No.

 19), and the administrative record (ECF No. 7). For the reasons that follow, it is

 RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

 Commissioner’s decision be AFFIRMED.

                                       I.   BACKGROUND

         Plaintiff filed his application for benefits in December 2013, alleging that he has been

 disabled since November 30, 2013, due to thoracic spine disc degeneration, chronic lumbar pain,


                                                  1
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 2 of 30 PAGEID #: 1971




 neck pain, hyperlipidemia, GERD, learning problems, difficulty reading, mitro valve disorder,

 acid reflux, and high blood pressure. (R. at 357-60, 391.) Plaintiff’s application was denied

 throughout the administrative process. Plaintiff’s first administrative hearing, at which he

 appeared and testified, was held on January 19, 2016. (R. at 138-57.) Administrative Law Judge

 (“ALJ”) Terry Banks issued an unfavorable hearing decision on March 4, 2016. (R. at 208-20).

 The Appeals Council granted the request for review, vacated the hearing decision of March 4,

 2016, and remanded the case for further proceedings. (R. at 226-29.)

        On August 31, 2017, ALJ Timothy G. Keller held a second hearing. Plaintiff, again

 represented by counsel, appeared and testified. (R. at 168-78.) ALJ Keller issued an

 unfavorable decision on September 29, 2017. (R. at 86-131.) Plaintiff appealed that decision.

 This Court granted the parties’ joint motion to remand by Order dated December 20, 2018. (R.

 at 1396-1400.)

        Following remand (R. at 1401-06), ALJ Keller held a third hearing on August 13, 2019,

 at which Plaintiff, represented by counsel, appeared and testified. (R. at 1331-43.) On August

 26, 2019, ALJ Keller issued a decision finding that Plaintiff was not disabled within the meaning

 of the Social Security Act. (R. at 1299–1318.) It appears Plaintiff did not pursue an additional

 Appeals Council review, opting instead to file suit directly with this Court. (ECF No. 3.)

                                 II.   HEARING TESTIMONY

    A. Plaintiff’s Testimony

        Plaintiff testified at his initial administrative hearing in January 2016 that he lived with

 his wife and 14-year-old child. (R. at 139.) He last had driven more than a year prior to that



                                                  2
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 3 of 30 PAGEID #: 1972




 hearing. (Id.) When asked why he no longer drove, Plaintiff responded, “I can't sit in the seat

 very much and I keep moving around. I just lay in bed. I don't even go anywhere anymore.” (R.

 at 139.) He testified that he had not worked since November 2013 due to back pain. (R. at 140,

 145-146.) He left his last job after his boss urged him to quit because he was always missing

 work. (R. at 142.) Plaintiff further testified that, at that point, he was going to a chiropractor

 every day. (Id.) He explained that some days he needed a ride to his truck at the end of the day

 because he could not walk. (R. at 143.) At the time of this hearing, the only treatment he

 received for his back pain was the medication, Percocet. (R. at 144.) Plaintiff stated that his

 doctor prescribed a wheelchair because his legs were “giving out” and he used this wheelchair to

 go to the doctor. (R. at 152, 154-55.) Plaintiff confirmed that he graduated from high school but

 stated that he is unable to read or write. (R. at 148.) He explained that he was in special

 education classes while in school, but he basically did not have to do anything. (R. at 147.) At

 home, his wife takes care of the bills. (Id.) He lies in bed all day. (Id.)

        At the second administrative hearing on August 31, 2017, Plaintiff testified that he is not

 able to stand or walk at all. (R. at 171.) He also testified that his back pain is so severe with

 standing, that his legs give out and he has to hold on to something. (Id.) Plaintiff explained that

 his wife helps him with bathing and that he has a shower chair. (Id.) He had not gone to the

 grocery store in “almost four years” prior to this hearing. (R. at 171-72.) Plaintiff testified that

 if he does not have access to his wheelchair, he is unable to hold his body up. He also explained

 that he has tried to get three MRI’s performed but he “can’t lay on [his] back long enough to get

 it done.” (R. at 172.)



                                                   3
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 4 of 30 PAGEID #: 1973




        At the administrative hearing on August 13, 2019, Plaintiff testified in his wheelchair.

 He confirmed that he was prescribed his wheelchair in 2014. He stated that he cannot stand at

 all. (R. at 1335.) He explained that, if he does try to stand, he uses “a crutch or hold[s] on to

 somebody.” (Id.) He further elaborated that, if he tries to stand too long, his knees” will give

 out.” (Id.) He testified to spending “at least half” of a normal day with his legs elevated. (R. at

 1336.) When asked about sleeping, he replied, “I don’t sleep hardly.” (R. at 1337.)

                                   III.   MEDICAL RECORDS

        A.      Carl Schowengerdt, M.D.

        Dr. Schowengerdt is Plaintiff’s primary care physician. Dr. Schowengerdt’s records from

 July 2013, indicate that Plaintiff complained of back pain that radiated down both legs and leg

 weakness with pain. Dr. Schowengerdt noted Plaintiff had a history of recurrent self-limited

 episodes of low back pain in the past. (R. at 545.) Plaintiff’s pain had worsened since onset and

 he was using Vicodin he obtained from family members. Plaintiff also treated with a

 chiropractor but this did not help. Sometimes Plaintiff wore a lumbar support brace. (Id.) On

 examination, Plaintiff had a tender lower back. (R. at 546.)

        An x-ray of Plaintiff’s lumbar spine taken on July 30, 2013, showed loss of intervertebral

 disk space at L2-L3 and L5-S1 and grade 1 retrolisthesis of L3 on L4. (R. at 559.)

        Dr. Schowengerdt’s treatment notes consistently document pain that was described as

 aching, sharp, stabbing, knife-like, burning and throbbing, radiating to the bilateral lower

 extremities, with numbness and tingling in the thighs and legs. (R. at 663-82; 721- 38.) On




                                                  4
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 5 of 30 PAGEID #: 1974




 examination, Plaintiff exhibited tenderness in his lower back. (Id.) Dr. Schowengerdt prescribed

 Plaintiff pain medication. (R. at 666.)

        Plaintiff underwent an MRI of his lumbar spine on August 15, 2013, which showed

 degenerative disc disease with mild degenerative facet joint changes at multiple levels of the

 spine from L1-2 through L5-S1. There was evidence of disc bulges at the L2-3, L3-4, L5-6 and

 L5-S1 levels. At the L2-3 level, the study showed signs of a disc bulge that indented the ventral

 thecal sac, with narrowing measured to be 11 mm in the AP dimension. The study also

 demonstrated the presence of cerebrospinal fluid signal among the nerve roots at this level,

 indicating that no nerve tissue was inherently affected by the bulging disc's contact with the

 thecal membrane at this level. The MRI also showed mild bilateral foraminal narrowing at the

 L2-3 level, without signs of significant canal stenosis. At the L3-4, L4-5 and L5-S1 levels, the

 MRI revealed evidence of disc bulges and mild facet joint changes accompanied by mild to

 moderate bilateral neural foraminal narrowing. There was no evidence of focal disc herniation

 or significant central spinal canal narrowing at any level. (R. at 501.)

        Plaintiff saw Dr. Schowengerdt for an MRI follow up on September 24, 2013. Dr.

 Schowengerdt noted that Plaintiff’s job involved heavy lifting in a junk yard salvage operation.

 Plaintiff reported going to the chiropractor two to three times a week without improvement in his

 pain. He stated the pain radiated down his right leg and caused his right leg to go numb at times.

 Dr. Schowengerdt reviewed the MRI and assessed Plaintiff with chronic lumbar pain. Dr.

 Schowengerdt prescribed Vicodin under a narcotic pain medication agreement. (R. at 549-50.)




                                                  5
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 6 of 30 PAGEID #: 1975




        In November 2013, Plaintiff continued to complain of back pain, describing it as “knife-

 like, burning and stiffness.” Dr. Schowengerdt assessed Plaintiff with chronic lumbar pain,

 thoracic back pain, and neck pain and increased his Vicodin. (R. at 555-56.)

         In February 2014, Plaintiff rated his pain severity at a level of 8 on a 0-10 visual analog

 scale. He stated that the pain medication he was taking “is just like water.” He requested

 something stronger. Dr. Schowengerdt increased the pain medication. (R. at 675-76.) When

 seen in March 2014, Plaintiff requested crutches from Dr. Schowengerdt. His mid and lower

 back muscles were tight on examination. Dr. Schowengerdt gave Plaintiff crutches. (R. at 679-

 80.) A week later, Plaintiff stated he stopped taking Oxycodone due to nausea and vomiting.

 Dr. Schowengerdt requested that Plaintiff bring in the pill bottle for count and stated that if the

 count was acceptable, he would place Plaintiff on Norco. (R. at 682.) An x-ray of the thoracic

 spine taken on March 20, 2014, showed slight loss of height at T7, mild anterior wedging at T8

 and mild loss of height at T9 (25% loss of height at all 3 levels), and spondylosis in the

 mid/lower thoracic spine. (R. at 684.)

        In May 2014, Dr. Schowengerdt ordered a wheelchair for Plaintiff. (R. at 757.) In

 August 2014, Dr. Schowengerdt found that Plaintiff had no musculoskeletal tenderness on

 examination. (R. at 1191.) Dr. Schowengerdt found that Plaintiff’s back was tender in February

 and May 2015 (R. at 1162, 1179), and December 2016. (R. at 1132.)

        In August 2017, Dr. Schowengerdt opined that Plaintiff required a wheelchair and was

 not able to walk a block at a reasonable pace on rough or uneven surfaced. (R. at 473.)




                                                   6
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 7 of 30 PAGEID #: 1976




         B.     David Schroder, D.C.

         Plaintiff received chiropractic treatment from Dr. Schroder. On initial examination for

 his low back pain in September 2004, Dr. Schroder found pinched nerves, muscle spasms, and

 inflammation. (R. 616-17.) Dr. Schroder noted that chiropractic adjustments initially offered

 Plaintiff relief but became less effective. (R. at 613.)

         On December 17, 2012, while completing a Case History Update, Plaintiff reported that

 he believed he hurt his back while packing a transmission at work. (R. at 499.)

         On March 14, 2013, Plaintiff reported that his neck and thoracic back pain was much

 improved since his last treatment. At that time, Plaintiff’s back pain was quiescent. Plaintiff

 returned for thoracic and cervical spine pain multiple times throughout 2013-2015. Dr.

 Schroder’s treatment notes show that he consistently found Plaintiff to be experiencing muscle

 spasms, edema, tenderness in the upper and middle thoracic spine which radiated, inflammation,

 and pain to palpation specific to the left and right lower lumbar range. (R. at 625-47, 869-77.)

         On January 23, 2014, Dr. Schroder reported that orthopedic testing was positive for nerve

 impingement and limited range of motion in the spine with obvious edema. (R. at 622.)

 Dr. Schroder suspected that Plaintiff suffers from degenerative disc disease which he had seen on

 x-rays. He believed that Plaintiff was “unable to work due to severe chronic pain.” (R. at 623.)

         Dr. Schroder opined in May 2014 that Plaintiff was unable to sustain any work. (R. at

 630.)




                                                   7
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 8 of 30 PAGEID #: 1977




        C.      Yahya Bakdalieh, M.D.

        Plaintiff consulted with pain management specialist, Dr. Bakdalieh with complaints of

 mid and lower back pain in November 2015. Plaintiff reported that he had experienced

 symptoms since 2004 but that lately the symptoms were getting worse. He rated his pain in the

 lower back area at 5 out of 10. (R. at 1119.) Dr. Bakdalieh found Plaintiff had tenderness in his

 lower back, mild limitations in range of motion due to Plaintiff’s poor effort, and 80% muscle

 strength. (R. at 1122.) He prescribed chlorzoxazone for muscle spasms and recommended facet

 joint steroid injection. (R. at 1123.)

        In January and February 2017, Plaintiff exhibited tenderness in his lower back, full

 strength in his legs, and a negative straight leg test. (R. at 1105, 1092.) Plaintiff received a

 branch block to his lower back in February 2017. (R. at 1201.) Later in February, Plaintiff

 reported to Dr. Bakdalieh that he had experienced no relief from that branch block. (R. at 1226.)

 Dr. Bakdalieh found that Plaintiff had tenderness in his lower back, range of motion in his lower

 back within functional limits, and full strength in his legs. (R. at 1230.) Dr. Bakdalieh

 administered a steroid injection to Plaintiff in March 2017. (R. at 1252.)

        A May 19, 2017, MRI of Plaintiff’s lumbar spine showed no critical spinal canal stenosis

 or neuroforaminal narrowing at the L1-2 level. At the L2-3 level, there were signs of a mild

 diffuse disc bulge that indented the thecal sac and abutted the ventral aspect of the spinal cord,

 along with noncritical neuroforaminal narrowing that did not result in more than mild spinal

 canal stenosis, measuring approximately 8 mm in the AP dimension. At the L3-4 level, there

 was a mild disc bulge that did not result in critical neuroforaminal narrowing or significant spinal



                                                   8
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 9 of 30 PAGEID #: 1978




 stenosis. The radiologist documented there were no spinal cord signal or bone marrow signal

 abnormalities, and Plaintiff’s lumbar vertebral bodies appeared to have normal alignment with

 preserved vertebral body height. (R. at 1561.)

          D.     Jeffrey Lobel, M.D.

          Plaintiff consulted with a neurosurgeon, Dr. Lobel, in August 2017 with complaints of

 low back pain with radiation into the lower extremities. (R. at 1548.) After reviewing Plaintiff’s

 MRI, Dr. Lobel determined that he had “mild degenerative changes without any acute pathology

 to explain the extreme nature of his pain.” (R. at 1549.) Dr. Lobel ordered a thoracic spine MRI

 due to a prior lesion. (R. at 1551.) Dr. Lobel found that Plaintiff had no evidence of cord

 compression, and that there was no explanation for why he was wheelchair bound. (R. at 1543.)

          At Plaintiff’s follow-up appointment in January 2018, Dr. Lobel found reproducible pain

 to light touch from the cervical spine down to the lumbar sacral junction, and decreased range of

 motion in both lower extremities. Dr. Lobel also noted that, although Plaintiff was sitting in a

 wheelchair, he exhibited no wasting in his lower extremities. (R. at 1535.)

          An April 2018 MRI taken of the thoracic spine showed that Plaintiff had mild spinal

 stenosis, and degenerative changes at T5-6 and T7-8, but no cord signal abnormalities. (R. at

 1658.)

          E.     Safdar Khan, M.D.

          In August 2018, Plaintiff consulted with Dr. Khan, an orthopedic surgeon at the OSU

 Comprehensive Spine Center, with complaints of chronic axial back pain. Plaintiff arrived in a

 wheelchair, noting sedentary activity most of the day. Plaintiff stated he was only able to walk a



                                                  9
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 10 of 30 PAGEID #: 1979




 few steps and admitted to decreased walking tolerance. Plaintiff denied gait instability or fine

 motor change. He explained that his pain was limiting a lot of his daily activities and was

 located over the entire axial spine. His pain radiated distally. Plaintiff noted various arm and leg

 paresthesias that were non-dermatomal. He confirmed he did not have night pain. Plaintiff

 reported his pain was better with medications and worse with nighttime and walking. Overall,

 Plaintiff described his pain as worsening and constant. Plaintiff did not have neurovascular

 complaints and had not had prior spine surgery. (R. at 1653.)

         On examination, Dr. Khan found edema and a limited range of motion with pain in

 Plaintiff’s lumbar spine. Plaintiff had full range of motion without pain or tenderness in his

 cervical spine, along with full muscle strength. Dr. Khan described Plaintiff’s gait deficits as

 labored antalgic. (R. at 1655.) Dr. Khan ordered a lumbar spine MRI which showed disc

 desiccation, annular bulge, facet hypertrophy, and central disc protrusion. Dr. Khan indicated

 that Plaintiff was not a surgical candidate. (R. at 1652.)




                                                  10
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 11 of 30 PAGEID #: 1980




                              IV.   ADMINISTRATIVE DECISION

        On August 26, 2019, the ALJ issued his decision. (R. at 1299-1318.) The ALJ found

 that Plaintiff last met the insured status requirements of the Social Security Act on December 31,

 2018. (R. at 1301.) At step one of the sequential evaluation process,1 the ALJ found that

 through the date last insured, Plaintiff did not engage in substantially gainful during the period

 from his alleged onset date of November 30, 2013 through his date last insured of December 31,

 2018. (Id.) The ALJ found that through the date last insured, Plaintiff had the severe

 impairments of degenerative disc disease of the spine, hypertension, obesity, bilateral knee

 arthritis, bilateral hearing loss, adjustment disorder, personality disorder not otherwise specified,

 learning disorder by history, and borderline intellectual functioning. (Id.) He further found that

 through the date last insured, Plaintiff did not have an impairment or combination of



        1
          Social Security Regulations require ALJs to resolve a disability claim through a five-
 step sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a
 dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d
 727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and answers five
 questions:

        1.      Is the claimant engaged in substantial gainful activity?
        2.      Does the claimant suffer from one or more severe impairments?
        3.      Do the claimant’s severe impairments, alone or in combination, meet or
                equal the criteria of an impairment set forth in the Commissioner’s Listing of
                Impairments, 20 C.F.R. Subpart P, Appendix 1?
        4.      Considering the claimant's residual functional capacity, can the claimant
                perform his or her past relevant work?
        5.      Considering the claimant’s age, education, past work experience, and residual
                functional capacity, can the claimant perform other work available in the national
                economy?

 See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
 Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                  11
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 12 of 30 PAGEID #: 1981




 impairments that met or medically equaled one of the listed impairments described in 20 C.F.R.

 Part 404, Subpart P, Appendix 1. (R. at 1303.) At step four of the sequential process, the ALJ

 set forth Plaintiff’s RFC as follows:

        After careful consideration of the entire record, the undersigned finds that, through
        the date last insured, the claimant had the residual functional capacity to perform
        sedentary work as defined in 20 CFR 404.1567(a) except never any climbing, never
        balancing, occasionally stooping, never kneeling, occasionally crouching, never
        crawling; no exposure to very loud noise; retains the ability to understand,
        remember and carry out simple repetitive tasks; able to respond appropriately to
        co-workers and supervisors in a task oriented setting with only occasional public
        contact and occasional interaction with coworkers; able to adapt to simple changes
        and avoid hazards in a setting without strict production quotas.

 (R. at 1304-05.)

        Relying on the VE’s testimony, the ALJ found that through the date last insured,

 Plaintiff’s limitations precluded his ability to perform his past relevant work as a general scrap

 worker and farm laborer. (R. at 1316.) The ALJ concluded that through the date last insured,

 Plaintiff could perform other jobs that exist in significant numbers in the national economy. (R.

 at 1316-17.) He therefore concluded that Plaintiff was not disabled under the Social Security Act

 at any time from November 3, 2013, the alleged onset date, through December 31, 2018, the date

 last insured. (R. at 1317.)

                                 V.      STANDARD OF REVIEW

         When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

 proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)




                                                  12
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 13 of 30 PAGEID #: 1982




 (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

 substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

 defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

 F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “‘take into account whatever in the record fairly detracts from [the] weight’” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

 evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

 substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

 v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

 1997)). Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

 of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

 where that error prejudices a claimant on the merits or deprives the claimant of a substantial

 right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

 (6th Cir. 2007)).

                                         VI.    ANALYSIS

        Plaintiff sets forth three contentions of error: (1) the ALJ failed to properly evaluate

 whether he met or equaled listing 1.04C; (2) the ALJ improperly classified his spinal stenosis as



                                                  13
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 14 of 30 PAGEID #: 1983




 a non-medically determinable impairment; and (3) substantial evidence does not support the

 ALJ’s formulation of the RFC under Deskin. The Undersigned addresses each issue in turn.

    A. Listing 1.04C

    Plaintiff faults the ALJ for not finding that he met requirements of Listing 1.04C. The

 Undersigned disagrees and finds that the ALJ’s conclusion is supported by substantial evidence.

        A plaintiff's impairment must meet every element of a Listing before the Commissioner

 may conclude that he or she is disabled at step three of the sequential evaluation process. See 20

 C.F.R. § 404.1520; Duncan v. Sec'y of Health & Human Servs., 801 F.2d 847, 855 (6th Cir.

 1986). The plaintiff has the burden to prove that all of the elements are satisfied. King v. Sec'y of

 Health & Human Servs., 742 F.2d 968, 974 (6th Cir. 1984). The regulations provide that in

 making a medical equivalence determination, the Social Security Administration will “consider

 the opinion given by one or more medical or psychological consultants designated by the

 Commissioner.” 20 C.F.R. § 404.1526(c). Nevertheless, “[t]he burden of providing a . . . record .

 . . complete and detailed enough to enable the Secretary to make a disability determination rests

 with the [plaintiff].” Landsaw v. Sec'y of Health & Human Servs., 803 F.2d 363, 367 (6th Cir.

 1989) (Commissioner's decision denying benefits affirmed where medical evidence “almost

 establishes a disability” under Listing).

        The ALJ found that Plaintiff's back impairment failed to meeting Listing 1.04, Disorders

 of the Spine and provided this rationale:

        The objective findings on exam, testing, or imaging fail to support the criteria of
        any of the listings. As detailed later in this decision, the claimant’s imaging and
        exam findings fail to support evidence of nerve root compression. He rarely had
        positive straight leg raises and they were not documented as being in both the sitting


                                                  14
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 15 of 30 PAGEID #: 1984




        and supine positions. Overall, he had negative straight leg raises. He almost always
        had full strength in his lower extremities with the rare exceptions usually due to
        less effort or “pain” limited. His objective findings fail to support all requirements
        for the 1.04 with no evidence of either spinal arachnoiditis or pseudoclaudication.
        This is carefully detailed in the treatment discussion below and incorporated herein
        by reference.

 (R. at 1303.)

        To meet Listing 1.04C, Plaintiff must show the impairment results in “compromise of a

 nerve root. . .or the spinal cord,” along with: (1) “lumbar spinal stenosis resulting in

 pseudoclaudication;” (2) “established by findings on appropriate medically acceptable imaging;”

 (3) “manifested by chronic nonradicular pain and weakness;” that (4) “result[s] in inability to

 ambulate effectively, as defined in 1.00B2b.” Searer v. Comm'r of Soc. Sec., No. 3:18 CV 1035,

 2019 WL 4126380, at *3 (N.D. Ohio Aug. 30, 2019) (quoting 20 C.F.R. § Pt. 404, Subpt. P,

 App. 1 § 1.04C.)2

        “Section 1.00B2b defines the fourth requirement -- the inability to ambulate effectively --

 as ‘an extreme limitation of the ability to walk.’” Searer, 2019 WL 4126380, at *3 (quoting 20

 C.F.R. § Pt. 404, Subpt. P, App. 1 § 1.00B2b(1). “To be able to ambulate effectively, an

 individual must be able to sustain[ ] a reasonable walking pace over a sufficient distance to be

 able to carry out activities of daily living’ and must be able to travel to and from work or school

 without assistance.’” Id. (quoting § 1.00B2b(2). “Section 1.00B2b(2) sets forth a non-exhaustive



 2
  “Pseudoclaudication is defined as ‘neurogenic claudication,’ which is identified as ‘limping or
 lameness’ that is ‘accompanied by pain and paresthesias in the back, buttocks, and lower limbs,
 relieved by stooping or sitting[.]’” Clark v. Commissioner. Soc. Sec. Admin., No. 2:17-0041,
 2018 WL 2336318, at *4 n.7 (M.D. Tenn. May 23, 2018) (quoting Elsevier Sauders Dorland's
 Illustrated Medical Dictionary 369, 1541 (32nd ed. 2012)).


                                                  15
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 16 of 30 PAGEID #: 1985




 list of examples of ineffective ambulation that includes ‘the inability to walk a block at a

 reasonable pace on rough or uneven surfaces.’” Id.

        Plaintiff contends that Dr. Schowengerdt’s notes dated November 27, 2013, indicating

 that his 2013 MRI evidenced degenerative disc disease, annular tear, and nerve root

 compromises satisfies the threshold requirement of Listing 1.04. (R. at 555, 501.)3 Plaintiff

 asserts that the ALJ’s statement that no such evidence existed in the record is factually incorrect

 and, therefore, reversible error. The Commissioner concedes that the ALJ did not acknowledge

 Dr. Schowengerdt’s comment regarding “nerve root compromises” but contends that this failure

 is, at most, harmless. The Undersigned agrees. As explained below, even assuming Dr.

 Schwoengerdt’s notation constitutes sufficient evidence of nerve root compromises, the ALJ

 reasonably concluded that Plaintiff did not satisfy the remaining requirements of Listing 1.04C.

        First, although Plaintiff presented some evidence of stenosis, this condition was limited to

 and consistently described as “mild.” (See, e.g., R. at 1558-1562; 1648-1658.)

        Next, Plaintiff’s evidence of pseudoclaudication was limited to self-reports of pain.

 Accordingly, the ALJ specifically stated that “objective findings fail to support all requirements

 for the 1.04 with no evidence of either spinal arachnoiditis or pseudoclaudication cited.”     (R. at

 1303.) Plaintiff’s argument here relies only on subjective complaints thereby confirming the

 ALJ’s characterization of the record on this issue. For example, Plaintiff contends that he “often

 described his pain to Dr. Schowengerdt and Dr. Khan as nondermatoma;” “often complained of


 3
  Plaintiff’s argument suggests that evidence of nerve root compression appears multiple times in
 the record. This is not accurate. The same exhibit appears in the record three times. (R. at 555,
 671, 727.) Accordingly, Plaintiff’s argument on this point rests on one comment contained in
 one progress note.
                                                  16
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 17 of 30 PAGEID #: 1986




 weakness in his legs and/or body;” “often described his lower back, leg, buttock, and/or thigh

 pain as bilateral;” and “often reported his pain as aggravated by walking or standing.” (ECF No.

 10 at 9.)

          Further, the ALJ considered the evidence relating to Plaintiff’s ability to ambulate and

 reasonably concluded that the requirements of § 1.00B2b had not been met. To be clear, the ALJ

 acknowledged Plaintiff’s use of a wheelchair and consistent self-reports of trouble ambulating.

 However, against this evidence, the ALJ weighed imaging and examination results that he found

 to be inconsistent with these circumstances. (R. at 1305–06.); (see also R. at 679, 984, 1073–79,

 1650, 1801.) Also, and not insignificantly, the ALJ cited Plaintiff’s appearance at other

 appointments with a normal gait or without a wheelchair. (R. at 1309 (citing R. at 823–37)). The

 ALJ addressed this last point at great length in his discussion, portions of which are highlighted

 below:

          At his emergency department visit for chest pain on January 10, 2015, the claimant
          reported 0-1 pain (18F/7, 24) and did not appear to present in a wheelchair (18F).
          At one point, he was resting on the cart playing on his phone (18F/25). His testing
          was unremarkable and he was discharged with an antibiotic for bronchitis (18F/3).
          This is a contrast to his presentation in a wheelchair at his office visits for narcotics
          where he routinely reported high pain levels, sometimes appearing as if in pain, and
          always in a wheelchair (55F). The claimant was well appearing and in no distress
          at his emergency department visit on March 20, 2015 (28F/62). The claimant was
          also comfortable and in no acute distress with no mention of a wheelchair and
          normal neurological findings at his October 21, 2015 otolaryngology evaluation
          (21F). At this evaluation, he was diagnosed with bilateral sensorineural hearing
          loss, high frequency, with 80% discrimination on the right and 90% on the left. The
          claimant had normal muscle tone on July 24, 2015 (28F/36). The claimant was
          noted to have a normal gait at his July 30, 2015 evaluation with Dr. Smock for a
          renal cyst. His extremity findings were normal. There does not appear to be no
          mention of a wheelchair. He was advised that his simple left renal cyst was not the
          source of his left flank pain with his 7/24/15 computed tomography of his abdomen
          and pelvis reviewed. He was to follow-up in a year (20F).


                                                     17
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 18 of 30 PAGEID #: 1987




       At his January 15, 2016 visit for intermittent left flank pain and back strain, he had
       normal musculoskeletal and neurological findings, with no abnormal findings such
       as atrophy or loss of strength that would be expected with no use of his legs due to
       being wheelchair bound. For example, he was found to have normal strength, no
       cranial nerve deficits, normal coordination, with no edema, and only some
       subjective tenderness and pain regarding his thoracic spine without bony
       tenderness, swelling, edema, deformity or laceration. Most notably, “he was able
       to ambulate to exam room with steady gait” even though he arrived to the exam
       room via a wheelchair and denied numbness, tingling, weakness or bladder or
       bowel incontinence. He was noted to be uncomfortable with movement, with the
       claimant diagnosed with a back strain and gallstones (31F/28).

       …

       The claimant presented to the emergency department with back pain on December
       27, 2016 “that does not radiate,” claiming he fell from standing and landed on his
       buttocks, worsened by ambulation and bending and helped by nothing. He had
       rather normal findings with normal range of motion of the neck and lower
       extremities, no signs of external trauma to the lower back, no edema, no motor
       deficits, lower extremity strength at 5/5 bilaterally with reflexes 2+ and brisk. He
       had a normal mood and affect. The claimant had degenerative disc disease and facet
       arthropathy on x-rays with maintained vertebral body height and normal alignment
       (33F/21). However, it was conveyed to staff that the claimant was depressed and
       contemplating suicidal ideation and plans. When the claimant was told he was
       going to be admitted to the behavioral health unit, he immediately became agitated,
       “jumped out of bed, got in wheelchair and started to leave room.” Public safety
       officers were called and the claimant got out of his wheelchair to fight the officers.
       It was noted that the claimant “had pushed one of the officers through a locked door
       in the hallway.” He was then assisted back into his wheelchair and taken to the
       room with medications for his agitation. Thus, the claimant who claims many times
       that could not even stand or could not take more than a few steps, and was confined
       to his wheelchair due to severe back pain, was able to jump out of bed, get into his
       wheelchair, stand and engage in a physical fight with officers (33F/23-29).

       …

       The claimant had been referred to Dr. Lobel for his evaluation of his back pain,
       with a history of pain management. He followed up on January 19, 2018 without
       the thoracic spine magnetic resonance imaging ordered such that the doctor could
       offer no new recommendations. The claimant rated his back and neck pain at 8/10
       and reported constant numbness and tingling to all four extremities with weakness


                                                18
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 19 of 30 PAGEID #: 1988




       to all four extremities asserting that he uses a wheelchair everywhere he goes.
       Despite the reports of three years in a wheelchair there was no wasting in the lower
       extremities (42F/3). This doctor had previously written on 8/18/17, “This is a
       difficult case from the standpoint that I do not feel there is a strong surgical lesion
       which would offer him a maximal benefit and alleviate much the pain he's been
       experiencing that prevents him from functioning at a high capacity. There is no
       overt evidence of cord compression nor does he have any indicated condition
       radiographically or otherwise that he is experiencing cauda equine syndrome which
       would keep him wheelchair bound. I explained to both he and his significant other
       that surgical intervention would only be pursued by myself in the event I could find
       a clearcut lesion which would benefit him to a large degree. At this juncture I would
       like him to have the MRI scan of his thoracic spine but he states its [sic] best to be
       performed in an open scanner. We did reach out to the occupational health office
       and they state that they don't see patients who do not have new work-related injuries
       and therefore offering a functional capacity evaluation and the determination for
       his disability may be best pursued by either her primary doctor or another
       occupational specialist” (42F/11). The claimant was able to stand with extreme pain
       reported, with no evidence of muscle atrophy or wasting and power at 4+/5 globally
       with effort decreased secondary to pain report (42F/18). After the thoracic spine
       imaging was complete, it was noted that in review of all of the films with Mr. Bobb,
       “there is no clear-cut reason for the extensive nature of his back pain that we can
       identify.” There was scoliosis in the thoracic spine, but it was unclear whether this
       could be causing the significance of the back pain he is experiencing. He was
       referred out for further evaluation.

 (R. at 1309-1312.)

       The ALJ’s discussion above culminated in the following conclusion:

       There is no objective support for the claimant’s need to be confined to a wheelchair
       or to support a complete inability to stand at all as he alleged at the hearing. While
       denying any such ability at some exams, he ultimately admitted to being able to
       stand and walk, but claiming he could only manage a few steps, and did actually
       stand and walk at some visits. His complaints varied as to whether the pain radiated
       and to where, but he has routinely been found to be neurological intact. He had only
       slight deficits in strength when “pain limited,” with subsequent exams supporting
       intact strength, range of motion, and many other normal findings on exam and
       testing. He had just a few positive straight leg raises, with most results negative.
       After the delayed back imaging was obtained, it did not provide support for
       radiating pain and weakness. His imaging was mild to moderate at worst, with no
       surgery ever recommended. He also alleged no benefit from any treatment at times,
       when other treatment notes reflect contrary reports of improvement in symptoms


                                                 19
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 20 of 30 PAGEID #: 1989




        with treatment. The records show that he was able to get out of the wheelchair and
        walk during some assessments. He was able to jump out of his wheelchair and
        engage in a physical fight with hospital security to the point of throwing one of
        them through a locked door. Furthermore, if he had been in a wheelchair for over
        five years, exam findings should have reflected loss of muscle tone, atrophy, and
        weakness, but no such findings were reflected. After thorough assessments, there
        was no cause identified for his “wheelchair confinement.” As for his knees, the
        claimant had already claimed he was confined to a wheelchair for years prior to the
        knee problems. Although the knee fluid was drained at times, his radiology has
        been mild and his objective findings mild to normal with conservative only
        treatment recommended. His very recent magnetic resonance imaging was noted to
        reflect some torn cartilages along with the known arthritis, which was considered
        along with his other impairments in limiting him to a sedentary residual functional
        capacity.

 (R. at 1312-1313.)

         Plaintiff complains that the ALJ erred in the above conclusion because the ALJ did not

 consider evidence postdating his wheelchair prescription in May 2014. (ECF No. 10 at 11.)

 This characterization of the record is inaccurate. As even a cursory read of the ALJ’s decision

 reveals, the ALJ considered significant evidence throughout his decision showing that the post-

 May 2014 objective evidence, including physical examinations and imaging evidence, did not

 support Plaintiff’s need for a wheelchair. (R. at 1308 (citing R. at 823–27, 981, 984, 1558–62,

 1648–58)).

        At its core, Plaintiff’s argument on this issue is that the ALJ should have weighed the

 evidence differently. The law in the Sixth Circuit is clear that a court cannot reweigh evidence

 considered by the ALJ. Consequently, the Court declines to do so here. See Big Branch Res.,

 Inc. v. Ogle, 737 F.3d 1063, 1074 (6th Cir. 2013) (internal quotations and citations omitted)

 (“Here, the [plaintiff] asks us to reweigh the evidence and substitute our judgment for that of the

 ALJ. We cannot do so. Even if we would have taken a different view of the evidence were we


                                                 20
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 21 of 30 PAGEID #: 1990




 the trier of facts, we must affirm the ALJ’s reasonable interpretation.”). Even if there is

 substantial evidence or indeed a preponderance of the evidence to support a claimant's position, a

 reviewing court cannot overturn the Commissioner's decision “so long as substantial evidence

 also supports the conclusion reached by the ALJ.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469,

 477 (6th Cir. 2003). Here, the ALJ’s findings are supported by substantial evidence within his

 “zone of choice.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994); see also Mackey v.

 Comm’r of Soc. Sec., No. 16-6743, 2017 WL 6028679, at *4 (6th Cir. 2017) (“Moreover, substantial

 evidence supports the ALJ’s determination that Mackey did not meet the criteria for Listing 1.04, and

 thus we defer to the ALJ’s findings even if the record could also support an opposite conclusion.”).

    For all of these reasons, Plaintiff’s first contention of error is without merit. It is therefore

 RECOMMENDED that Plaintiff’s first contention of error be OVERRULED

    B. Plaintiff’s Spinal Stenosis

    Plaintiff next contends that the ALJ erred when he failed to recognize and therefore consider

 Plaintiff’s spinal stenosis as a medically determinable impairment. (ECF No. 10 at 14-19.)

 Plaintiff specifically argues that the ALJ’s failure in this regard “significantly prejudiced [his]

 claim as the RFC was created without any consideration at all of [his] spinal stenosis.” (Id. at

 19.)

    Plaintiff’s argument is not well taken. The ALJ is required to consider all objective medical

 evidence in the record where such evidence is produced by an acceptable medical source. 20

 C.F.R. § 404.1512(b); 20 C.F.R. § 404.1513; Minor v. Comm'r of Soc. Sec., No. 12-1268, 2013

 WL 264348, *16 (6th Cir. Jan. 24, 2013).




                                                   21
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 22 of 30 PAGEID #: 1991




    In addition, in formulating a RFC, the ALJ is required to consider “all the relevant medical

 and other evidence in [the] case record,” including evidence of impairments that are not

 considered to be “severe” at step two of the sequential evaluation process. 20 C.F.R. §

 404.1520(e); 20 C.F.R. § 404.1545(a); see also Nejat v. Comm'r of Soc. Sec., 359 F. App’x 574,

 577 (6th Cir. 2009) (quoting Soc. Sec. Rul. 96-8p, 1996 WL 374184 at *5 (1996)) (“After an

 ALJ makes a finding of severity as to even one impairment, the ALJ ‘must consider limitations

 and restrictions imposed by all of an individual’s impairments, even those that are not ‘severe.’

 ”) (emphasis in original). A failure of the ALJ to consider all of a claimant’s records or

 symptoms in developing an RFC generally constitutes reversible error. Cf. Malone v. Comm'r of

 Soc. Sec., 507 Fed. App'x 470, 472 (6th Cir. 2012) (finding no reversible error in the RFC

 determination “because the ALJ considered all of the symptoms that were consistent with the

 medical evidence in determining his residual functional capacity”); see also Wilson v. Comm'r of

 Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (concluding that reversal is required where the

 agency fails to follow its own procedural regulations where the regulation is intended to protect

 claimants). Further, “[i]t is an elemental principle of administrative law that agencies are bound

 to follow their own regulations.” Wilson, 378 F.3d at 545. Even if the aggrieved party appears to

 have little chance of success on the merits, courts generally will not find the procedural error to

 be harmless. Id. at 546. “To hold otherwise . . . would afford the Commissioner the ability to

 violate the regulations with impunity and render the protections promised therein illusory.” Id.




                                                  22
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 23 of 30 PAGEID #: 1992




    Further, at step two of the sequential evaluation, a plaintiff must show that he suffers

 from a “severe impairment” in order to warrant a finding of disability. Heston v. Comm'r of Soc.

 Sec., 245 F.3d 528, 534 (6th Cir. 2001). A “severe impairment” is defined as an impairment or

 combination of impairments “which significantly limits your physical or mental ability to do

 basic work activities.” 20 C.F.R. §§ 404.1520(c) and 416.920(c). “Upon determining that a

 claimant has one severe impairment the ALJ must continue with the remaining steps in the

 disability evaluation.” Hobbs v. Comm'r of Soc. Sec., No. 1:14-cv-121, 2015 WL 4247160, at *5

 (W.D. Mich. July 13, 2015) (citing Maziarz v. Secretary of Health & Human Services, 837 F.2d

 240, 244 (6th Cir. 1987)). “Once the ALJ determines that a claimant suffers from a severe

 impairment, the fact that the ALJ failed to classify a separate condition as a severe impairment

 does not constitute reversible error.” Hobbs, 2015 WL 4247160 at *5 (citing Maziarz, 837 F.2d

 at 244). An ALJ can consider non-severe impairments in determining the RFC. Id. “The fact that

 some of [the claimant’s] impairments were not deemed to be severe at step two is therefore

 legally irrelevant.” Anthony v. Astrue, 266 F. App'x 451, 457 (6th Cir. 2008).

         Here, the ALJ found that Plaintiff had severe impairments of degenerative disc disease of

 the spine, hypertension, obesity, bilateral knee arthritis, bilateral hearing loss, adjustment

 disorder, personality disorder not otherwise specified, learning disorder by history, and

 borderline intellectual functioning. (R. at 1301.) While the ALJ did not specifically classify

 spinal stenosis as a severe or non-severe impairment, the ALJ nevertheless went on to consider

 Plaintiff’s allegations of back pain in his discussion and at the remaining steps of the disability

 determination, including when assessing his functional limitations. (R. at 1305-1316.)



                                                   23
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 24 of 30 PAGEID #: 1993




        Accordingly, the ALJ’s failure to include spinal stenosis as an additional severe

 impairment at step two is legally irrelevant. Anthony, 266 F. App'x at 457; Maziarz, 837 F.2d at

 244. Even if the ALJ erred by failing to find spinal stenosis a medically determinable

 impairment, the error is harmless. In addition to the reasons above, references to spinal stenosis

 in the record simply reflect a diagnosis of this condition. (See, e.g., R. at 53, 56, 57, 59, 67, 73,

 74, 675, 731, 1230, 1263, 1268, 1271, 1533, 1545, 1546.) For the reasons previously discussed,

 however, the “mere diagnosis” of spinal stenosis says nothing about the severity of the condition.

 Higgs, 880 F.2d at 863; see also Malicoat, 2019 WL 1305861, at *1; Robinson, 2019 WL

 342432, at *10. If the Court remanded the case and the ALJ resolved this issue in Plaintiff’s

 favor by finding that spinal stenosis was a medically determinable but non-severe impairment,

        which is the best result Plaintiff could hope for were the case to be remanded—the
        key question would then be “whether the ALJ’s decision not to find any limitations
        arising from the condition in question is supported by substantial evidence.” See
        Rose v. Comm'r of Soc. Sec., 2015 WL 6735313, at *5 (S.D. Ohio Nov. 4, 2015),
        adopted and affirmed, 2015 WL 7779300 (S.D. Ohio Dec. 2, 2015). Where, as here,
        Plaintiff identifies no such limitations, and it is not apparent that any exist, the error
        made by the ALJ is harmless. It would certainly be better practice were an ALJ to
        say explicitly which impairments are found to be non-severe and which are found
        not to be medically determinable, but ordering a remand for clarification of that
        question when the ALJ’s residual functional capacity finding would not change
        would be an exercise in futility.

 Rouse v. Comm'r of Soc. Sec., No. 2:15-cv-0223, 2017 WL 163384, at *4–5 (S.D. Ohio Jan. 17,

 2017), report and recommendation adopted, No. 2:16-cv-0223, 2017 WL 1102684 (S.D. Ohio

 March 24, 2017) (finding that even though error had occurred it did not justify a remand). It is

 therefore RECOMMENDED that Plaintiff’s second contention of error be OVERRULED.

    C. The RFC



                                                   24
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 25 of 30 PAGEID #: 1994




        Plaintiff argues that the ALJ made RFC determinations based on medical source opinions

 that did not contain functional limitations, and formulated the RFC using outdated medical

 source opinions that did not consider a critical body of objective medical evidence. The

 Undersigned disagrees and finds that the ALJ’s RFC was supported by substantial evidence.

    A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

 mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

 149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of

 RFC is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e).

 Nevertheless, substantial evidence must support the Commissioner’s RFC finding. Berry v.

 Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18, 2010). When

 considering the medical evidence and calculating the RFC, “‘ALJs must not succumb to the

 temptation to play doctor and make their own independent medical findings.’” Simpson v.

 Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009) (quoting Rohan v. Chater, 98 F.3d

 966, 970 (7th Cir. 1996)); see also Isaacs v. Astrue, No. 1:08–CV–00828, 2009 WL 3672060, at

 *10 (S.D. Ohio Nov. 4, 2009) (holding that an “ALJ may not interpret raw medical data in

 functional terms”) (internal quotations omitted).

        An ALJ is required to explain how the evidence supports the limitations that he or she set

    forth in the claimant’s RFC:

        The RFC assessment must include a narrative discussion describing how the
        evidence supports each conclusion, citing specific medical facts (e.g., laboratory
        findings) and nonmedical evidence (e.g., daily activities, observations).        In
        assessing RFC, the adjudicator must discuss the individual’s ability to perform
        sustained work activities in an ordinary work setting on a regular and continuing
        basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and


                                                 25
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 26 of 30 PAGEID #: 1995




        describe the maximum amount of each work-related activity the individual can
        perform based on the evidence available in the case record. The adjudicator must
        also explain how any material inconsistencies or ambiguities in the evidence in the
        case record were considered and resolved.

 S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

        Plaintiff’s argument relies on Deskin v. Comm’r of Soc. Sec., 605 F. Supp. 2d 908, 911

 (N.D. Ohio 2008).4 The Undersigned finds that Deskin is neither controlling nor persuasive

 under the circumstances here. The ALJ did not rely on outdated medical evidence and did not

 formulate Plaintiff’s RFC without the benefit of medical source opinions.

        As an initial matter, the ALJ’s consideration of the medical evidence of record was not

 limited to the opinions of Dr. Schroder and state agency consultants Drs. Gallagher and Klyop

 identified by Plaintiff. Indeed, these opinions were far from the extent of the medical evidence

 on which the ALJ relied. By way of example, the ALJ considered progress notes from Dr.

 Jeffrey Lobel in 2017 and 2018 indicating that Plaintiff exhibited no evidence of wasting in the

 lower extremities (R. at 1535); Plaintiff’s MRI results were consistent when compared to

 previous radiographic studies (R. at 1540-1541); an MRI scan of Plaintiff’s lumbar spine



 4
   Deskin potentially applies in only two circumstances: 1) when an ALJ made an RFC
 determination based on no medical source opinion; or 2) when an ALJ made an RFC based on an
 “outdated” medical source opinion “that does not include consideration of a critical body of
 objective medical evidence.” Falkosky v. Comm'r of Soc. Sec., No. 1:19-CV-2632, 2020 WL
 5423967, at *5 (N.D. Ohio Sept. 10, 2020) (citing Kizys v. Comm'r of Soc. Sec., No. 3:10-cv-25,
 2011 WL 5024866 (N.D. Ohio Oct. 21, 2011)). ‘Deskin and Kizys also acknowledge that “an
 ALJ may make a residual functional capacity finding without a physician's assessment ‘where
 the medical evidence shows relatively little physical impairment.’” Id. (quoting Kizys, 2011 WL
 5024866, at *3 and citing Deskin, 605 F. Supp. 2d at 912.))

 ,


                                                26
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 27 of 30 PAGEID #: 1996




 demonstrated mild degenerative changes without any acute pathology to explain the extreme

 nature of his pain (R. at 1549); and there was no clear-cut neurosurgical cause to his pain. (R.at

 1551.) The ALJ also considered continuing treatment notes from Plaintiff’s family physician,

 Dr. Schowengerdt, indicating ongoing pain management for subjective complaints of chronic

 back pain throughout 2017. (R. at 1282-1295.) Additionally, the ALJ considered evidence of

 treatment Plaintiff received in 2018 for bilateral knee pain. (R. at 1746-1749.) Finally, the ALJ

 reviewed records from the OSU Spine Treatment Center in 2018 confirming mild spinal stenosis

 and indentation of ventral spinal cord at T5-6 and T7-8, without cord signal abnormality. (R. at

 1648-1659.) Notably, the ALJ's thorough review of additional records led him to adopt a more

 restrictive RFC limited to sedentary work over the restriction to medium exertional work that the

 state agency reviewers had proposed.

        In undertaking this comprehensive review of the record, the Court is not persuaded that

 the ALJ impermissibly interpreted “raw medical data” when formulating the RFC. (R. at 21, 24).

 Notably, “the ALJ is charged with the responsibility of determining the RFC based on his

 evaluation of the medical and non-medical evidence.” Rudd v. Comm'r of Soc. Sec., 531 F. App'x

 719, 728 (6th Cir. 2013). “ ‘[T]o require the ALJ to base her RFC finding on a physician’s

 opinion, would, in effect, confer upon the treating source the authority to make the determination

 or decision about whether an individual is under a disability, and thus would be an abdication of

 the Commissioner’s statutory responsibility to determine whether an individual is disabled.’ ”

 Shephard v. Comm'r of Soc. Sec., 705 F. App'x 435, 442 (6th Cir. 2017) (quoting Rudd, 531 F.

 App'x at 728); see also Mokbel-Aljahmi v. Comm'r of Soc. Sec., 732 F. App'x 395, 401 (6th Cir.



                                                 27
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 28 of 30 PAGEID #: 1997




 2018) (“We have previously rejected the argument that a residual functional capacity

 determination cannot be supported by substantial evidence unless a physician offers an opinion

 consistent with that of the ALJ.”) (citing Shepard, 705 F. App'x at 442–43; Rudd, 531 F. App'x

 at 728); Kidder v. Comm'r of Soc. Sec., No. 1:18-CV-661, 2020 WL 1080413, at *5 (S.D. Ohio

 Mar. 6, 2020), report and recommendation adopted, No. 1:18-CV-661, 2020 WL 5201080 (S.D.

 Ohio Sept. 1, 2020) (an ALJ does not interpret the medical findings when citing to treatment

 records and objective evidence). Accordingly, the ALJ did not impermissibly interpret raw

 medical data when formulating the RFC.

        Finally, substantial evidence supports the ALJ’s RFC determination. As set forth above,

 the ALJ reasonably considered the consistent medical evidence reflecting, inter alia, mild

 degenerative changes of the lumbar spine without any acute pathology to explain the extreme

 nature of Plaintiff’s pain (R. at 1311-1312) when explaining how he determined the physical

 limitations in the RFC. See Smith v. Comm'r of Soc. Sec., No. 1:14-cv-304, 2015 WL 2238150, at

 *8 (S.D. Ohio May 12, 2015) (finding that substantial evidence supported RFC where the record

 reflected, inter alia, “ ‘unremarkable objective findings,’ such as a ‘normal’ cervical spine, with

 ‘an almost complete recovery from prior [spine] surgery, that she could heel and toe walk, that

 she walked with a normal gait, that she had normal hips, ankles, and feet, and that she exhibited

 no muscle atrophy[,]’ intact sensory function and other ‘normal’ or ‘mild’ clinical findings”).

        For all of these reasons, Plaintiff’s third contention of error is not well taken. It is

 therefore RECOMMENDED that Plaintiff’s third contention of error be OVERRULED.




                                                  28
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 29 of 30 PAGEID #: 1998




                                      VII.    CONCLUSION

        In sum, from a review of the record as a whole, the Undersigned concludes that

 substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is

 therefore RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

 Commissioner’s decision be AFFIRMED.

                           VIII.    PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that




                                                 29
Case: 2:19-cv-05612-MHW-EPD Doc #: 20 Filed: 12/28/20 Page: 30 of 30 PAGEID #: 1999




 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation). Even when timely objections are filed,

 appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

 981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

 specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

 omitted)).

 Date:    December 28, 2020                                  /s/ Elizabeth A. Preston Deavers
                                                         Elizabeth A. Preston Deavers
                                                         Chief United States Magistrate Judge




                                                   30
